Title: To James Madison from Mackay & Campbell, 7 February 1822
From: Mackay & Campbell
To: Madison, James


                
                    Dear Sir
                    Fredericksburg Feby 7. 1822.
                
                Today we received your favour 4th. inst. covering James Cooke’s Account against you for $82.76/100 which had been previously Settled by us & which We now return under cover. The dividend on your Turnpike

Stock is at your Credit in $37.50/100. The proceeds of your Bill on Maury & Latham ⅌£21.15/2 Sterlg. at 11 ⅌ cent advance, is also at your Credit in $107.33. With great Respect,
                
                    Mackay & Campbell
                
            